DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-3, 6-11, 4-16 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 14/297,240 in view of Carlson (US 2011/0299282).
 	Regarding claim 1, ‘240 discloses “a light pipe window structure for use in a thermal process chamber, the light pipe window structure comprising” (Claim 1 at lines 1-2):
 	“a first transparent plate” (Claim 1 at line 3);
 	“a second transparent plate” (Claim 1 at line 5);
 	“a plurality of light pipe structures disposed between and bonded to the first transparent plate and the second transparent plate” (claim 1 at lines 6-7), wherein:
comprises a transparent material and having a longitudinal axis disposed in an orthogonal relation to a plane of the first or the second transparent plate” (Claim 1 at lines 7-10), 
 	“a peripheral housing joined with the first transparent plate and the second transparent plate and surrounding the honeycomb-like light pipe arrangement” (Claim 1 at lines 12-13).
 	Carlson teaches “each of the plurality of light pipe structures in a honeycomb-like light pipe arrangement, and honeycomb-like light pipe arrangement defines a void between adjacent light pipe structures” (figs.3A-3C, 302 shows each of the plurality of light pipe structures a honeycomb-like light pipe arrangement having a space/a void between adjacent light pipe structures), “the peripheral housing” (figs.3A-3C, 206 pointed at the peripheral housing) comprising: “an inlet port” (201); and “an outlet port” (210), “wherein the inlet port is in fluid communication with the outlet port through the void” (para.0024).  ‘240 teaches light pipe structures for a processing chamber. Carlson teaches light pipe structures for a processing chamber. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘240 with Carlson, by modifying ‘240’s light pipe configuration according to Carlson’s light pipe configuration, to facilitate controlling the temperature of the window assembly (para.0024) as taught by Carlson. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing gas flow through the space between adjacent light pipe structures so as to control the temperature of the window assembly (para.0024) as taught by Carlson. 
Regarding claim 2, modified ‘240 discloses “the first transparent plate has a thickness greater than a thickness of the second transparent plate” (‘240, Claim 2).
 	Regarding claim 3, modified ‘240 discloses “each of the plurality of light pipe structures comprise a solid columnar structure” (Carlson, fig.3A, the light pipes 302 has solid columnar structure (i.e., the thickness is solid)).
 	Regarding claim 6, modified ‘240 discloses “each of the plurality of light pipe structures comprises a columnar structure” (Carlson, fig.3A, the light pipes 302 comprises columnar structure). 
 	Regarding claim 7, modified ‘240 discloses “each columnar structure comprises a solid structure having a circular cross-section” (Carlson, fig.3A, the light pipes 302 having circular cross-section).
 	Regarding claim 8, modified ‘240 discloses “each columnar structure comprises a hollow structure having a circular cross-section” (Carlson, fig.3A, each light pipes 302 having hollow structure having a circular cross-section).
 	Regarding claim 9, modified ‘240 discloses “the peripheral housing comprises a sealed enclosure” (‘240, claim 9).
 	Regarding claim 10, ‘240 discloses “a light pipe window structure for use in a thermal processing chamber, the light pipe window structure comprising” (Claims 1 at lines 1-2): 
 	“a first transparent plate” (Claim 1 at line 3); 
 	“a second transparent plate” (Claim 1 at line 5), wherein “the first transparent plate has a thickness greater than a thickness of the second transparent plate” (claim 2);
s” (Claim 1 at lines 6-7) in a honeycomb-like light pipe arrangement,
 	“a peripheral housing jointed with the first transparent plate and the second transparent plate and surrounding the plurality of light pipe structures” (claim 1, last two lines).
 	‘240 is silent regarding a second transparent plate disposed in a parallel relation to the first transparent plate, wherein the honeycomb-like light pipe arrangement defines a void between adjacent light pipe structures; the peripheral housing comprising: an inlet port; and an outlet port, wherein the inlet port is in fluid communication with the outlet port through the void.
 	 Carlson teaches “a second transparent plate disposed in a parallel relation to the first transparent plate” (fig.3B, a second transparent plate 207 disposed in a substantially parallel relation to the first transparent plate 203), wherein “the honeycomb-like light pipe arrangement defines a void between adjacent light pipe structures” (fig.3A shows the space or void between the light pipe structures 302); and “a peripheral housing” (206) “jointed with the first ransparent plate and the second transparent plate” (206 jointed 202 and 204) and “surrounding the plurality of light pipe structures” (206 surrounding the plurality of light pipe structures 302), “the peripheral housing” (206) comprising: “an inlet port” (201); and “an outlet port” (210), wherein “the inlet port is in fluid communication with the outlet port through the void” (para.0024). 240 teaches light pipe structures for a processing chamber. Carlson teaches light pipe structures for a processing chamber. It would have been obvious to one of ordinary skill in the art at the 
 	Regarding claim 11, ‘240 discloses “the first transparent plate includes a recessed portion” (Carlson, 203 having a recess portion in order to insert 214).
 	Regarding claim 14, ‘240 discloses “each of the plurality of light pipe structures comprise a columnar structure” (‘240, Claim 1 at lines 10-11, i.e., each of the plurality of light pipe structures comprise a non-hollow columnar structure).
 	Regarding claim 15, ‘240 discloses “each columnar structure comprises a solid structure having a circular cross section” (Carlson, fig.3A shows each columnar structure comprises a solid structure having a circular cross section). 
 	Regarding claim 16, ‘240 discloses “each columnar structure comprises a hollow structure having a circular cross section” (Carlson, fig.3A shows each columnar structure comprises a hollow structure having a circular cross section). 
 	Regarding claim 21, ‘240 discloses “a light pipe window structure for use in a thermal processing chamber, the light pipe window structure comprising” (Claims 1 at lines 1-2): 
 	“a first transparent plate” (Claim 1 at line 3); 
 	“a second transparent plate” (Claim 1 at line 5); 	
Claim 1 at lines 6-7),
 	“wherein each of the plurality of light pipe structures comprises a transparent material and has a longitudinal axis disposed in an orthogonal relation to a plane of the first transparent plate or the second transparent plate” (claim 1 at lines 7-9), 
 	“a peripheral housing jointed with the first transparent plate and the second transparent plate and surrounding the plurality of light pipe structures” (claim 1, last two lines).
 	‘240 is silent regarding wherein each of the plurality of light pipe structures are spatially positioned to form a void between an adjacent light pipe structure; and the peripheral housing comprising: an inlet port; and an outlet port, wherein the inlet port is in fluid communication with the outlet port through the void.
 	Carlson teaches “each of the plurality of light pipe structures are spatially positioned to form a void between an adjacent light pipe structure” (figs.3A-3C, each 302 is spatially positioned to form a void or space between an adjacent light pipe structure 302); and “the peripheral housing” (206) comprising “an inlet port” (201); and “an outlet port” (210), wherein “the inlet port is in fluid communication with the outlet port through the void” (para.0024). 240 teaches light pipe structures for a processing chamber. Carlson teaches light pipe structures for a processing chamber. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘240 with Carlson, by modifying ‘240’s transparent plates configuration according to Carlson’s transparent plates having gas supply, to provide compact design and facilitating cooling the device. One skilled in the art would have been motivated to 
 	Regarding claim 22, ‘240 discloses “the first transparent plate includes a recessed portion” (‘240, claim 3)
 	

 	Claims 4-5, 12-13 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 14/297,240 in view of Carlson (US 2011/0299282) as applied in claims 1-3, 6-11 and 14-16 above, and further in view of  Design Choice.
 	Regarding claims 4-5 and 12-13, modified ‘240 discloses each of the plurality of light pipe structures comprise a solid circular structure (i.e., Carlson, the thickness of 302) or a hollow circular structure (i.e., Carlson, the interior portion 302).
 	Modified ‘240 is silent the shape of light pipe structures comprise a solid hexagonal structure or a hollow hexagonal structure. However, it appears the shape of light pipe structures comprise a solid circular structure or a hollow circular structure would perform equally well. Applicant has not disclosed that having the shape of light pipe structures comprise a solid hexagonal structure or a hollow hexagonal structure solves any stated problem or is for any particular purpose.  Moreover, it appears that the anchor would perform equally well with the shape of light pipe structures comprise a solid circular structure or a hollow circular structure.  Accordingly, the shape of light pipe structures comprise a solid hexagonal structure or a 
 	Regarding claims 23-24, modified ‘240 discloses each of the plurality of light pipe structures comprise a solid circular structure (i.e., Carlson, the thickness of 302) or a hollow circular structure (i.e., Carlson, the interior portion 302).
 	Modified ‘240 is silent the shape of light pipe structures comprise a solid hexagonal structure or a hollow hexagonal structure. However, it appears the shape of light pipe structures comprise a solid circular structure or a hollow circular structure would perform equally well. Applicant has not disclosed that having the shape of light pipe structures comprise a solid hexagonal structure or a hollow hexagonal structure solves any stated problem or is for any particular purpose.  Moreover, it appears that the anchor would perform equally well with the shape of light pipe structures comprise a solid circular structure or a hollow circular structure.  Accordingly, the shape of light pipe structures comprise a solid hexagonal structure or a hollow hexagonal structure is deemed to be a design consideration which fails to patentably distinguish over the prior art of modified ‘240.	
This is a provisional nonstatutory double patenting rejection.



Specification
 	The disclosure is objected to because of the following informalities:
(1) [para.0011-0016, 0019-0063] of specification discuss about the figures and reference numerals. However, no drawing is filed.  
Appropriate correction is required.



Response to Arguments
 	Applicant's arguments filed on 12/16/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “Double Patenting … as noted above, the Examiner agreed that the amendment to claims 1 and 10, presented herein, overcame the reference of record …” on page 7 of remark.
 	In response, examiner only agreed that the amended to claims overcome the prior rejections. In other words, the proposed amended to claims does not necessarily overcome the prior art of record and the proposed amended to claims would require further consideration and/or updated search as indicated in the interview summary. In this case, the amended claims overcame prior rejections. However, Carlson reference teaches the some of amended portions with new interpretation. Thus, the Double patenting rejection is maintained. Examiner suggest to file a terminal disclaimer to overcome this rejection. 
 	(2) Applicant argues “35 USC 112 and 35 USC 102 and 103” on pages 7-10 of remark.
In response, the amendment to claims overcome these rejections so that these rejections have been withdrawn. 
 	(3) With respect to “specification objection”, there is no argument for this objection. Thus, the specification objection is maintained. Please see 37 CFR 1.111 (b). Examiner suggest to file the drawing indicate each reference numerals. 
 	(4) The information disclosure statement (IDS) submitted on 11/18/2021 was filed after the mailing date of the Non-Final Rejection on 11/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761